DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 11/08/21 has been entered. Claims 1-19 remain pending in the application with claims 1 and 3 are amended, and 11-15 are withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hatzilias et al. (US 20150099983), in view of Ramsbottom (US 20030179448) and in further view of  Hatoma (US 20090281385).
Regarding Claim 1, Hatzilias et al. disclose an endoscope (100) comprising: a light guide (Figs.2A-D, a tubular element 212) that emits incident light from an end portion thereof (Fig.2A, probe tip 215);
distal end member (215) propagates the light emitted from the light guide (Figs.2A-D, a tubular element 212) and emits the light from a distal end face thereof (Fig.3, [0015] the probe 109 is configured to guide light received at a proximal end of the probe 109 to a distal end of the probe 109); 
and an imaging unit (image sensor 230) that uses the light emitted from the distal end member to image an object to be observed (Figs.2A-D, [0039] reflections of light may be captured by the lens system 227 and guided through the inner channel of the probe 109 to an image sensor 230 disposed adjacent to the lighting element 203), 
wherein the distal end member (Fig.2A, probe tip 215) comprises a light guide member made of glass ([0027] tubular element 212 may be constructed of glass, acrylic, or any other type of material that may be used to guide light).
However, Hatzilias et al. does not disclose a distal end member that is provided at the end portion of the light guide, has a function to propagate the light emitted from the light guide by total reflection.
Ramsbottom teaches a distal end member (Figs.1(a) and 3) that is provided at the end portion of the light guide (Fig.1(a), light pipe 1), has a function to propagate the light emitted from the light guide by total reflection ([0031] and [0037]  light is efficiently contained within the light pipe 1 by means of total internal reflection from the air-glass interfaces).

	The modified device of Hatzilias et al. and Ramsbottom teach the features as discussed above, but does not teach wherein the imaging unit comprises an image sensor, and the image sensor is disposed inside the light guide. 
	Hatoma teaches wherein the imaging unit comprises an image sensor, and the image sensor is disposed inside the light guide (Fig.1, [0046] a solid-state image sensor 8 disposed and fixed in the distal end body 1; shows disposed between light light guide fiber bundle 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Hatzilias et al. and Ramsbottom to have wherein the imaging unit comprises an image sensor, and the image sensor is disposed inside the light guide as taught by Hatoma in order to provide the distal end of the insertion part of the endoscope having light distribution lens group to examine and observe region ([0004]-[0006] of Hatoma). The modified device of Hatzilias et al. in view of Ramsbottom and in further view of Hatoma will hereinafter be referred to as the modified device of Hatzilias et al., Ramsbottom and Hatoma.
Regarding Claim 2, the modified device of Hatzilias et al., Ramsbottom and Hatoma teach the claimed invention as discussed above concerning claim 1, and Hatzilias et al. teach wherein the light guide and the distal end member are formed integrally (Fig.2A, [0027] probe tip 215 is disposed adjacent to the distal end of the tubular element).
Regarding Claim 3, Hatzilias et al. disclose an endoscope (100) comprising: a light guide (Figs.2A-D, a tubular element 212) that emits incident light from an end portion thereof (Fig.2A, probe tip 215);
distal end member (215) propagates the light emitted from the light guide (Figs.2A-D, a tubular element 212) and emits the light from a distal end face thereof (Fig.3, [0015] the probe 109 is configured to guide light received at a proximal end of the probe 109 to a distal end of the probe 109); 
and an imaging unit (image sensor 230) that uses the light emitted from the distal end member to image an object to be observed (Figs.2A-D, [0039] reflections of light may be captured by the lens system 227 and guided through the inner channel of the probe 109 to an image sensor 230 disposed adjacent to the lighting element 203),
wherein and the light guide and the distal end member are formed integrally (Fig.2A, [0027] probe tip 215 is disposed adjacent to the distal end of the tubular element), and the distal end member (Fig.2A, probe tip 215) comprises a light guide member made of glass ([0027] tubular element 212 may be constructed of glass, acrylic, or any other type of material that may be used to guide light).

Ramsbottom teaches a distal end member (Figs.1(a) and 3) that is provided at the end portion of the light guide (Fig.1(a), light pipe 1), has a function to propagate the light emitted from the light guide by total reflection ([0031] and [0037]  light is efficiently contained within the light pipe 1 by means of total internal reflection from the air-glass interfaces).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hatzilias et al. to have a distal end member that is provided at the end portion of the light guide, has a function to propagate the light emitted from the light guide by total reflection as taught by Ramsbottom in order to provide higher efficiency of transmitting light using annular light pipe ([0037] of Ramsbottom et al.).
The modified device of Hatzilias et al. and Ramsbottom teach the features as discussed above, but does not teach wherein the imaging unit comprises an image sensor, and the image sensor is disposed inside the light guide. 
	Hatoma teaches wherein the imaging unit comprises an image sensor, and the image sensor is disposed inside the light guide (Fig.1, [0046] a solid-state image sensor 8 disposed and fixed in the distal end body 1; shows disposed between light light guide fiber bundle 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Hatzilias et al. and .
Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hatzilias et al. (US 20150099983) in view of Ramsbottom (US 20030179448), further in view of Hatoma (US 20090281385), and  in further view of Miyano (US 20020076180).
Regarding Claim 4, the modified device of Hatzilias et al., Ramsbottom and Hatoma teach the claimed invention as discussed above concerning claim 1, but does not disclose teach wherein the distal end member includes a core and a clad of which a refractive index is lower than a refractive index of the core and the core has a size covering the end portion of the light guide.
Miyano teaches wherein the distal end member (optical element 31) includes a core and a clad of which a refractive index is lower than a refractive index of the core ([0054] optical element 31 is rod-lens-shaped, and is configured so that a cladding 31B, which has a lower refractive index than a core 31A), and the core has a size covering the end portion of the light guide (LG) (Fig.11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Hatzilias et al., Ramsbottom and Hatoma to have wherein the distal end member includes a core and a clad of which a refractive index is lower than a refractive index of the core and the core 
Regarding Claim 5, the modified device of Hatzilias et al., Ramsbottom and Hatoma teach the claimed invention as discussed above concerning claim 2, but does not disclose teach wherein the distal end member includes a core and a clad of which a refractive index is lower than a refractive index of the core and the core has a size covering the end portion of the light guide.
Miyano teaches wherein the distal end member (optical element 31) includes a core and a clad of which a refractive index is lower than a refractive index of the core ([0054] optical element 31 is rod-lens-shaped, and is configured so that a cladding 31B, which has a lower refractive index than a core 31A), and the core has a size covering the end portion of the light guide (LG) (Fig.11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Hatzilias et al., Ramsbottom and Hatoma to have wherein the distal end member includes a core and a clad of which a refractive index is lower than a refractive index of the core and the core has a size covering the end portion of the light guide as taught by Miyano in order to provide a ray from the light guide LG as illumination light with no loss ([0054] of Miyano).
Regarding Claim 6, the modified device of Hatzilias et al., Ramsbottom and Hatoma teach the claimed invention as discussed above concerning claim 3, but does not disclose teach wherein the distal end member includes a core and a clad of which a 
Miyano teaches wherein the distal end member (optical element 31) includes a core and a clad of which a refractive index is lower than a refractive index of the core ([0054] optical element 31 is rod-lens-shaped, and is configured so that a cladding 31B, which has a lower refractive index than a core 31A), and the core has a size covering the end portion of the light guide (LG) (Fig.11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Hatzilias et al., Ramsbottom and Hatoma to have wherein the distal end member includes a core and a clad of which a refractive index is lower than a refractive index of the core and the core has a size covering the end portion of the light guide as taught by Miyano in order to provide a ray from the light guide LG as illumination light with no loss ([0054] of Miyano). The modified device of Hatzilias et al. in view of Ramsbottom, further in view of Hatoma and in further view of Miyano will hereinafter be referred to as the modified device of Hatzilias et al., Ramsbottom, Hatoma and Miyano.
Regarding Claim 7, the modified device of Hatzilias et al., Ramsbottom, Hatoma and Miyano teach the claimed invention as discussed above concerning claim 4, and Hatzilias et al. teach wherein the core is made of glass (Figs.2B-2D, cone mirror 233; it is obvious to assume the mirror is made of glass) 
and the clad is provided on an entire side surface of the core ([0028] the cladding on the inner wall and the outer wall of the tubular element 212 forms a clad-core-clad configuration).
Regarding Claim 8, the modified device of Hatzilias et al., Ramsbottom, Hatoma and Miyano teach the claimed invention as discussed above concerning claim 6, and Hatzilias et al. teach wherein the core is made of glass (Figs.2B-2D, cone mirror 233; it is obvious to assume the mirror is made of glass) 
and the clad is provided on an entire side surface of the core ([0028] the cladding on the inner wall and the outer wall of the tubular element 212 forms a clad-core-clad configuration).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hatzilias et al. (US 20150099983) in view of Ramsbottom (US 20030179448), further in view of Hatoma (US 20090281385), in further view of Miyano (US 20020076180) and in further view of Benabid (US 20200241281).
Regarding Claim 9, the modified device of Hatzilias et al., Ramsbottom, Hatoma and Miyano teach the claimed invention as discussed above concerning claim 4, but does not teach wherein a numerical aperture of the distal end member is equal to or larger than a numerical aperture of the light guide. 
Benabid teaches wherein a numerical aperture of the distal end member is equal to or larger than a numerical aperture of the light guide (Fig.9, [0193]-[0196] total internal reflection the numerical aperture NA2, NA3 of which is much greater, at least ten times, than the first numerical aperture NA1 for collecting a maximum of fluorescence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Hatzilias et al., Ramsbottom, Hatoma and Miyano to have wherein a numerical aperture of the distal 
Regarding Claim 10, the modified device of Hatzilias et al., Ramsbottom, Hatoma and Miyano teach the claimed invention as discussed above concerning claim 6, but does not teach wherein a numerical aperture of the distal end member is equal to or larger than a numerical aperture of the light guide. 
Benabid teaches wherein a numerical aperture of the distal end member is equal to or larger than a numerical aperture of the light guide (Fig.9, [0193]-[0196] total internal reflection the numerical aperture NA2, NA3 of which is much greater, at least ten times, than the first numerical aperture NA1 for collecting a maximum of fluorescence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Hatzilias et al., Ramsbottom, Hatoma and Miyano to have wherein a numerical aperture of the distal end member is equal to or larger than a numerical aperture of the light guide as taught by Benabid in order to make it possible both to convey a high power, low dispersion laser beam and to collect a luminous flux (0011) of Benabid).
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hatzilias et al. (US 20150099983) in view of Ramsbottom (US 20030179448), Hatoma (US 20090281385), and in further view of Hagihara et al. (US 20080228035).
Regarding Claim 16, the modified device of Hatzilias et al., Ramsbottom and Hatoma teach the claimed invention as discussed above concerning claim 1, but does 
Hagihara et al. teach a holding tube (Figs.2-3, holding tube 16) in which the imaging unit (an optical (object) lens group 18) is provided ([0049]-[0081] inside the optical member holding tube 16, there is disposed a lens holding tube 19 for holding an optical (object) lens group 18 including a plurality of lenses configuring an observation optical system),
wherein the distal end member is fixed to an outer periphery of the holding tube by brazing ([0101] grind and surface-trim the light guide 17 protruded from the distal end surface of the distal end portion 2 and solder as fixing means to install the cover glass 15 to the optical member holding tube 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Hatzilias et al., Ramsbottom and Hatoma to have a holding tube in which the imaging unit is provided, wherein the distal end member is fixed to an outer periphery of the holding tube by brazing as taught by Hagihara et al. in order to provide air-tightly/liquid-tightly maintaining the inside of the insertion portion, where the observation means such as the optical lens group ([0103] of Hagihara et al.). The modified device of Hatzilias et al. in view of Ramsbottom, in further view of Hatoma, and in further view of Hagihara et al. will hereinafter be referred to as the modified device of Hatzilias et al., Ramsbottom, Hatoma and Hagihara et al.
Regarding Claim 17, the modified device of Hatzilias et al., Ramsbottom and Hatoma teach the claimed invention as discussed above concerning claim 2, but does 
Hagihara et al. teach a holding tube (Figs.2-3, holding tube 16) in which the imaging unit (an optical (object) lens group 18) is provided ([0049]-[0081] inside the optical member holding tube 16, there is disposed a lens holding tube 19 for holding an optical (object) lens group 18 including a plurality of lenses configuring an observation optical system),
wherein the distal end member is fixed to an outer periphery of the holding tube by brazing ([0101] grind and surface-trim the light guide 17 protruded from the distal end surface of the distal end portion 2 and solder as fixing means to install the cover glass 15 to the optical member holding tube 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Hatzilias et al., Ramsbottom and Hatoma to have a holding tube in which the imaging unit is provided, wherein the distal end member is fixed to an outer periphery of the holding tube by brazing as taught by Hagihara et al. in order to provide air-tightly/liquid-tightly maintaining the inside of the insertion portion, where the observation means such as the optical lens group ([0103] of Hagihara et al.).
Regarding Claim 18, the modified device of Hatzilias et al., Ramsbottom and Hatoma teach the claimed invention as discussed above concerning claim 3, but does not teach a holding tube in which the imaging unit is provided, wherein the distal end member is fixed to an outer periphery of the holding tube by brazing.
(Figs.2-3, holding tube 16) in which the imaging unit (an optical (object) lens group 18) is provided ([0049]-[0081] inside the optical member holding tube 16, there is disposed a lens holding tube 19 for holding an optical (object) lens group 18 including a plurality of lenses configuring an observation optical system),
wherein the distal end member is fixed to an outer periphery of the holding tube by brazing ([0101] grind and surface-trim the light guide 17 protruded from the distal end surface of the distal end portion 2 and solder as fixing means to install the cover glass 15 to the optical member holding tube 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Hatzilias et al., Ramsbottom and Hatoma to have a holding tube in which the imaging unit is provided, wherein the distal end member is fixed to an outer periphery of the holding tube by brazing as taught by Hagihara et al. in order to provide air-tightly/liquid-tightly maintaining the inside of the insertion portion, where the observation means such as the optical lens group ([0103] of Hagihara et al.).
Regarding Claim 19, the modified device of Hatzilias et al., Ramsbottom, Hatoma and Hagihara et al. teach the claimed invention as discussed above concerning claim 16, and Hagihara et al. teach wherein the light guide (light guide 17) is fixed to the outer periphery of the holding tube (Figs.2-3, holding tube 16).
Response to Arguments
Applicant’s arguments with respect to claims 1-10 and 16-19 have been considered but are moot because the new ground of rejection does not rely on any 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6503196 B1			Kehr; Ulrich et al.
US 20180081165 A1		Schultheis; Bernd et al.
US 20200154980 A1		Ben-Arye; Asaf et al.
US 20060069314 A1		Farr; Mina
Kehr et al. (US 6503196) disclose an endoscope having a head and an outer tube joined to it. Received in the outer tube is an inner tube in which optical components are received. Light guides are guided in the interstice between the interior space and outer tube. A closure element made of transparent material, which closes off the distal end of the outer tube in hermetically sealed fashion.  (See figures and summary).
Schultheis et al. (US 20180081165) disclose an illumination system that includes a spatial fiber arrangement with an optical element at the distal end of the fiber arrangement. The optical element comprises an optical spacer at its distal end, wherein the optical spacer can be designed as a sleeve or tube or as a transparent body, consisting of glass, quartz or plastic, in particular as a light guiding element.  (See figures and summary).
Ben-Arye et al. (US 20200154980) disclose a miniature endoscopy system. The system comprises an optical imaging system including a miniature imaging sensor integrated into the endoscope head, located distally to the light source. The endoscope 
Farr (US 20060069314) discloses a solid state illumination for endoscopy. The endoscopy comprises a CCD chip 137 at the distal end of the endoscope directly capturing the image through the objective lens 131 (Figs.3-4., paragraph [0014]). As illustrated in FIG. 6b, the LED light fed into the cannula body goes through Total Internal Reflection as it travels the length of the cannula to the distal end 111.  (See figures and [0069]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795